Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               October 06, 2017

The Court of Appeals hereby passes the following order:

A18A0305. DONALD H. GAMBLE, JR. v. GREGORY MCLAUGHLIN,
    WARDEN.

      In 2008, Donald H. Gamble, Jr., was convicted of malice murder and other
crimes.1 Gamble subsequently filed a petition for a writ of habeas corpus, which the
superior court denied, and Gamble appealed to this Court. The Supreme Court,
however, has appellate jurisdiction over all cases involving habeas corpus. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (4). This appeal is therefore
TRANSFERRED to the Supreme Court for disposition.



                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office,
                                      Atlanta,____________________
                                                10/06/2017
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




      1
        The Supreme Court affirmed in part and vacated in part the judgment. Gamble
v. State, 291 Ga. 581 (731 SE2d 758) (2012).